Opinion filed October 25, 2007











 








 




Opinion filed October 25,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00226-CV 
                                                    __________
 
                                  MOON ROYALTY, LLC, Appellant
 
                                                             V.
 
     BOLDRICK PARTNERS
D/B/A STATEWIDE MINERALS CO., Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                        Howard
County, Texas
 
                                                   Trial
Court Cause No. 42,636
 

 
                                         OPINION
ON MOTION FOR REHEARING
 
Boldrick
Partners d/b/a Statewide Minerals Co. has filed a motion for rehearing asking
this court to reconsider our August 9, 2007 opinion.  In that motion, Statewide
argues that this court erred by considering extrinsic evidence to interpret
documents that we found were unambiguous and fully integrated.  Statewide bases
this on language in our opinion where we wrote that the Arecord suggests@
that the Royston-Smith Unit #1-A Well is in Section 1, Block 21, T&P
Survey, Fisher County, Texas.




Our
comment was made in response to Statewide=s
argument that it was impossible to determine what fractional interest the
corrected assignments conveyed to Moon in the #1-A Well.  As we indicated, Moon
received whatever fractional interest the corrected assignment described for
the tract upon which that well is located.  Statewide itself represented to
this court in its principal brief that the #1-A Well was in Fisher County. 
That brief included a Achain
of title@ offered to
show the court how the parties acquired their interest.  Under the heading ARoyston-Smith Unit #1-A
Well (Fisher County, TX),@
Statewide described three conveyances into itself.  Two were in the Lawrence
G.W. #330, Block 4 and included the Royston State Well.  The third was from
Craig A. Jordan; covered Section 1, Block 21, T&P Survey; and included the
Royston-Smith #1 Well.[1]  The
similarity of names suggested to us that the Royston-Smith #1 Well and the
Royston-Smith #1-A Well were in the same tract.  Our comment was intended as
illustrative and merely described what interest Moon received if the #1-A Well
is in Section 1, Block 21.  It is not a holding that the #1-A Well is in
Section 1, Block 21.
Statewide=s motion is overruled.
 
 
RICK STRANGE
JUSTICE
 
October 25, 2007                                                                                            
Panel consists of:  Wright, C.J.,

Strange, J., and Hill, J.[2]




[1]The conveyances described by Statewide in its brief can
be found at pages 126, 128, and 130 of the clerk=s
record.


[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth sitting by assignment.